     Case 3:19-cv-01434-H-MSB Document 35 Filed 02/09/21 PageID.4125 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   IGNACIO CANELA,                                     Case No.: 19cv1434-H (MSB)
12                                     Petitioner,
                                                         ORDER SUA SPONTE
13   v.                                                  SUBSTITUTING RESPONDENT
14   KATHLEEN ALLISON, Secretary,
15                                   Respondent.
16
17         On July 17, 2019, Petitioner filed a petition for writ of habeas corpus pursuant to 28
18   U.S.C. § 2254. (ECF No. 1.) At the time of filing, Petitioner was apparently housed at
19   Calipatria State Prison and thus named W.L. Montgomery, Warden, as Respondent. Based
20   on the notice of change of address Petitioner submitted to the Court on February 8, 2021,
21   it appears Petitioner is no longer housed at Centinela State Prison; rather, it appears he is
22   presently incarcerated at the Substance Abuse Treatment Facility in Corcoran, California.
23         A writ of habeas corpus acts upon the custodian of the state prisoner. See 28 U.S.C.
24   § 2242; Rule 2(a), 28 U.S.C. foll. § 2254. Because Petitioner’s place of custody has
25   changed, so has his custodian. Accordingly, in order to conform with the requirements of
26   Rule 2(a) of the Rules Governing § 2254 Cases and to avoid changing the Respondent
27   again if Petitioner is transferred to another prison or paroled, the Court hereby sua sponte
28   ORDERS the substitution of Kathleen Allison, Secretary of the California Department of

                                                     1
                                                                                   19cv1434-H (MSB)
     Case 3:19-cv-01434-H-MSB Document 35 Filed 02/09/21 PageID.4126 Page 2 of 2



 1   Corrections and Rehabilitation, as Respondent in place of “W.L. Montgomery.” See Ortiz-
 2   Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (stating that the respondent in § 2254
 3   proceedings may be the chief officer in charge of state penal institutions). The Clerk of
 4   the Court shall modify the docket to reflect “Kathleen Allison, Secretary” as respondent in
 5   place of “W.L. Montgomery.”
 6   Dated: February 9, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                 19cv1434-H (MSB)
